                                               United States Bankruptcy Court
                                                    District of Hawaii
In re:                                                                                                     Case No. 19-00725-rjf
Jamie Kauilani Quinones                                                                                    Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0975-1                  User: lanie                        Page 1 of 1                          Date Rcvd: Jun 07, 2019
                                      Form ID: 309A                      Total Noticed: 14


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jun 09, 2019.
db             +Jamie Kauilani Quinones,    94-137 Hulahe Street,    Waipahu, HI 96797-1314
1420744         Barclays Bank Delaware,    P.O. Box 60517,   City of Industry, CA 91716-0517
1420746        +County of Maui,    Real Property Tax Division,    70 E. Kaahumanu Avenue, Suite A-18,
                 Kahului, HI 96732-2195
1420748         Hawaii USA FCU,    1226 College Walk,   Honolulu, HI 96817-3946
1420749        +Hildegard U. Akee,    94-137 Hulahe Street,    Waipahu, HI 96797-1314
1420750         Mr. Cooper,   P.O. Box 60516,    City of Industry, CA 91716-0516
1420751        +Randall & Deborah Quinones,    1044 Wye Drive,    Seymour, TN 37865-6501

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: mike@cainandherren.com Jun 08 2019 03:51:03       Michael Collins,
                 Cain & Herren LLP,    2141 W. Vineyard Street,    Wailuku, HI 96793
tr             +EDI: QRAYANAGI.COM Jun 08 2019 07:53:00       Richard A. Yanagi,   1001 Bishop St., Ste. 2755,
                 Honolulu, HI 96813-3404
1420742         E-mail/Text: bankruptcy@asbhawaii.com Jun 08 2019 03:51:05       American Savings Bank,
                 P. O. Box 2300,    Honolulu, HI 96804-2300
1420743         E-mail/Text: ebknotice@boh.com Jun 08 2019 03:51:05       Bank of Hawaii,   P.O. Box 2900,
                 Honolulu, HI 96846-6000
1420745        +EDI: CITICORP.COM Jun 08 2019 07:53:00       Citibank,   P. O. Box 6500,
                 Sioux Falls, SD 57117-6500
1420747         E-mail/Text: crc_bankruptcy@fhb.com Jun 08 2019 03:51:06       First Hawaiian Bank,
                 Loan Recovery Department,    P.O. Box 4070,    Honolulu, HI 96812-4070
1420752         EDI: RMSC.COM Jun 08 2019 07:53:00      TJX Rewards/SYNCB,    P.O. Box 530949,
                 Atlanta, GA 30353-0949
                                                                                               TOTAL: 7

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jun 09, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on June 7, 2019 at the address(es) listed below:
              Michael Collins    on behalf of Debtor Jamie Kauilani Quinones mike@cainandherren.com,
               bkcourt@cainandherren.com;cainandherren@gmail.com
              Office of the U.S. Trustee.   ustpregion15.hi.ecf@usdoj.gov
              Richard A. Yanagi   yanagi7trustee@gmail.com, ryanagi@ecf.axosfs.com
                                                                                            TOTAL: 3




            U.S. Bankruptcy Court - Hawaii #19-00725 Dkt # 5 Filed 06/09/19 Page 1 of 3
Official Form 309A (12/15)
Information to identify the case:
Debtor 1              Jamie Kauilani Quinones                                           Social Security number or ITIN        xxx−xx−3493
                      First Name   Middle Name   Last Name                              EIN _ _−_ _ _ _ _ _ _
Debtor 2                                                                                Social Security number or ITIN _ _ _ _
                      First Name   Middle Name   Last Name
(Spouse, if filing)
                                                                                        EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court            District of Hawaii
                                                                                        Date case filed for chapter 7 6/7/19
Case number:          19−00725

Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline
For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who
want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within
the deadlines specified in this notice. (See line 9 for more information.)

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.

Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.
                                             About Debtor 1:                                        About Debtor 2:

1.     Debtor's full name                    Jamie Kauilani Quinones

2.     All other names used in the
       last 8 years

3.     Address                               94−137 Hulahe Street
                                             Waipahu, HI 96797

4.     Debtor's attorney                     Michael Collins                                        Contact phone: 808−242−9350
                                             Cain & Herren LLP
       Name and address                      2141 W. Vineyard Street                                Email: mike@cainandherren.com
                                             Wailuku, HI 96793

5.     Bankruptcy trustee                    Richard A. Yanagi                                      Contact phone: 808.599.0339
                                             1001 Bishop St., Ste. 2755                             Email: yanagi7trustee@gmail.com
       Name and address                      Honolulu, HI 96813
                                                                                                               For more information, see page 2 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 1




         U.S. Bankruptcy Court - Hawaii #19-00725 Dkt # 5 Filed 06/09/19 Page 2 of 3
Debtor Jamie Kauilani Quinones                                                                                              Case number 19−00725


6. Bankruptcy clerk's office                      1132 Bishop Street, Suite 250                               Office hours: Mon−Fri 8:30am to
                                                  Honolulu, Hawaii 96813                                      4:00pm
    Documents in this case may be filed at this
    address. You may inspect all records filed                                                                Contact phone: (808) 522−8100
    in this case at this office or online at
    www.pacer.gov.


7. Meeting of creditors                           July 17, 2019 at 10:30 AM                                   Location:

    Debtors must attend the meeting to be         The meeting may be continued or adjourned to a              J. Walter Cameron Center, 95
    questioned under oath. In a joint case,       later date. If so, the date will be on the court            Mahalani Street, Wailuku, HI
    both spouses must attend. Creditors may
    attend, but are not required to do so.        docket.


8. Presumption of abuse                           The presumption of abuse does not arise.

    If the presumption of abuse arises, you
    may have the right to file a motion to
    dismiss the case under 11 U.S.C. §
    707(b). Debtors may rebut the
    presumption by showing special
    circumstances.


9. Deadlines                                   File by the deadline to object to discharge or                 Filing deadline: 9/16/19
                                               to challenge whether certain debts are
    The bankruptcy clerk's office must receive dischargeable:
    these documents and any required filing
    fee by the following deadlines.
                                                  You must file a complaint:
                                                  • if you assert that the debtor is not entitled to
                                                    receive a discharge of any debts under any of the
                                                    subdivisions of 11 U.S.C. § 727(a)(2) through (7),
                                                    or

                                                  • if you want to have a debt excepted from discharge
                                                    under 11 U.S.C § 523(a)(2), (4), or (6).

                                                  You must file a motion:
                                                  • if you assert that the discharge should be denied
                                                    under § 727(a)(8) or (9).


                                                  Deadline to object to exemptions:                           Filing deadline: 30 days after the
                                                  The law permits debtors to keep certain property as         conclusion of the meeting of creditors
                                                  exempt. If you believe that the law does not authorize an
                                                  exemption claimed, you may file an objection.


10. Proof of claim                                No property appears to be available to pay creditors. Therefore, please do not file a
                                                  proof of claim now. If it later appears that assets are available to pay creditors, the clerk
    Please do not file a proof of claim unless    will send you another notice telling you that you may file a proof of claim and stating the
    you receive a notice to do so.                deadline.

11. Creditors with a foreign address If you are a creditor receiving a notice mailed to a foreign address, you may file a motion
                                     asking the court to extend the deadlines in this notice. Consult an attorney familiar with
                                     United States bankruptcy law if you have any questions about your rights in this case.

12. Exempt property                               The law allows debtors to keep certain property as exempt. Fully exempt property will
                                                  not be sold and distributed to creditors. Debtors must file a list of property claimed as
                                                  exempt. You may inspect that list at the bankruptcy clerk's office or online at
                                                  www.pacer.gov. If you believe that the law does not authorize an exemption that the
                                                  debtors claim, you may file an objection. The bankruptcy clerk's office must receive the
                                                  objection by the deadline to object to exemptions in line 9.

13. Trustee's sale of property under Unless an objection is filed within 21 days after this notice is filed, the trustee may sell
    $2,500                           property of the estate if all nonexempt property of the estate has an aggregate gross
                                     value under $2,500.
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                            page 2




         U.S. Bankruptcy Court - Hawaii #19-00725 Dkt # 5 Filed 06/09/19 Page 3 of 3
